NUMBER 13-13-00565-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL MITCHELL,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Michael Mitchell, attempts to appeal a conviction for burglary. The trial

court has certified that “the defendant has waived the right of appeal.” See TEX. R. APP.

P. 25.2(a)(2).
       On October 31, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 22, 2013, counsel filed a letter brief with this Court. Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                  PER CURIAM



Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of December, 2013.




                                              2